Citation Nr: 0625103	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-44 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated 30 percent disabling.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).   
Procedural History

The veteran served on active duty from January 1966 until 
January 1968.  Service in Vietnam is indicated by the 
evidence of record.    

In January 2003, the RO received the veteran's claim of 
entitlement to service connection for PTSD and tinnitus.  The 
August 2003 rating decision granted entitlement to service 
connection of PTSD; a 30 percent disability rating was 
assigned.  The veteran's tinnitus claim was denied.  The 
veteran disagreed with the rating assigned for PTSD and the 
denial of service connection of tinnitus contained in the 
August 2003 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 2004.

In April 2006, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.

The issue of service connection of tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.



Issue not on appeal

Also in the August 2003 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  A 10 percent disability rating was 
assigned.  The veteran has not disagreed with that decision.  
Therefore, the matter is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].
  

FINDING OF FACT

The veteran's PTSD manifests as tearfulness, sleep 
disturbances once a week, panic attacks once a week, memory 
loss pertaining to events surrounding the veteran's in-
service psychic trauma, without any evidence of a total or 
severe disruption in employment or personal relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating have been met 
for the veteran's service-connected PTSD.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated 30 percent disabling.  

The veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD.  As is described 
elsewhere in this decision, a second issue on appeal, 
entitlement to service connection for tinnitus, is being 
remanded for additional development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim of entitlement to an increased 
disability rating in a letter dated January 27, 2003, by 
which the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The VCAA letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide an adequate description of the 
records as well as authorization for records not held by the 
Federal government.   

Finally, the Board notes that the January 2003 letter 
expressly notified the veteran that he should describe any 
additional evidence that he thought was relevant to his claim 
and further directed the veteran that he could submit any 
such information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to element (4), degree of disability, the veteran was 
provided with ample notice as to increased ratings in general 
and specific criteria in particular the October 2004 
statement of the case.

With respect to element (5), effective date, as will be 
explained in detail below the Board is granting the veteran 
an increased disability rating to 50 percent, effective as of 
the date of the initial grant of service connection.  A 
remand of the matter to the AOJ for additional notice to the 
veteran of the evidence needed to substantiate a claim of 
entitlement to an increased disability rating would result in 
needless delay to no one's benefit.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

The Board additionally observes that the veteran has been 
ably represented y his service organization, and both is 
representative and the veteran himself appear to be fully 
conversant with what is required of them and of VA.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and private treatment 
records.  During the course of this appeal, the veteran was 
referred for a VA mental status examination, which was 
completed in July 2003.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran provided 
personal testimony before the undersigned at an April 2006 
hearing at the RO.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, reads as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.   For the reasons set out 
below, the Board has determined that the veteran's symptoms 
warrant the assignment of a 50 percent disability rating 
instead of the currently assigned 30 percent.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected psychiatric disorder is 
currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule. Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran has previously been assigned a 30 percent 
disability rating.  In order to warrant the next higher 50 
percent disability rating, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board notes that the evidence of record is limited to the 
veteran's VA examination and sworn testimony, as he has 
elected not to pursue professional treatment for PTSD.  

The totality of the evidence before the Board indicates that 
the veteran has suffered occupational and social impairments 
due to his symptoms which corresponds with the assignment of 
a 50 percent rating.  Specifically, the veteran testified 
that he has had outbursts of temper and night terrors which 
have directly impacted his relationship with his wife and 
children.  Moreover, the veteran further testified that he 
experiences panic attacks approximately once a week and he 
complained of disturbances in long term memory surrounding 
his memories of service, that is to say the traumatic events 
which led to his development of PTSD.  This memory 
disturbance was further noted in the July 2003 VA 
examination.   

Further, the evidence shows disturbances of motivation and 
mood.  During the course of the hearing while being 
questioned about his symptoms, the veteran became tearful and 
the hearing had to be suspended.  

Finally, the Board notes that the July 2003 VA examiner 
assigned the veteran a GAF score of 59.  This score is 
indicative of moderate symptomatology and is therefore more 
congruent with the assignment of a 50 percent, rather than a 
30 percent, disability rating. 

The Board has also considered whether an even higher 
disability rating might be warranted.  Assignment of a 70 
percent disability rating generally corresponds to 
deficiencies in most occupational and social areas.  The 
evidence of record does not indicate that this is the case 
for the veteran.  Specifically, at the July 2003 VA 
examination the veteran reported his continued involvement in 
volunteer work and ongoing relationships with his wife, 
siblings and children.  Moreover, as was confirmed at his 
hearing the veteran continues full-time employment as a 
college professor.  

The evidence also does not indicate that the assignment of a 
100 percent disability rating is warranted, and the veteran 
himself does not appear to contend that his symptomatology 
approaches that required for such a rating (i.e., total 
social and occupational impairment).  

Accordingly, for the reasons set out above, the evidence 
shows that the veteran's symptoms correspond with the 
criteria for the assignment of a 50 percent disability 
rating.  Therefore, an increased disability rating from 30 
percent to 50 percent is granted.   

Fenderson considerations

As was noted in the Introduction, this appear has arisen from 
the assignment of an initial disability rating.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

The evidence of record concerning the veteran's condition is 
relatively limited consisting only of the July 2003 VA 
examination and the veteran's April 2006 personal testimony.  
However, the evidence documents that the veteran's condition 
has been essentially stable during the course of his appeal.  
Accordingly, a 50 percent disability rating is assigned for 
the entire period from the date of service connection, 
January 10, 2003, to the present.  




ORDER

Entitlement to a 50 percent disability rating for service-
connected PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

REMAND

2.  Entitlement to service connection for tinnitus. 

The veteran is also seeking entitlement to service connection 
for tinnitus.  

The veteran's service medical records have been obtained.  
Those records clearly demonstrate a history of traumatic 
noise exposure, as well as quinine treatment due to malaria.   

The veteran was referred for a VA audiology examination in 
April 2003.  
At the time of the April 2003 examination the examiner noted 
that the veteran had "no reported tinnitus at this time."  
However, during his April 2006 sworn testimony the veteran 
described episodes and periods of tinnitus symptoms, 
specifically a ringing in the ears.  See transcript of the 
hearing, pages 6-8.  Accordingly, due to the in-service 
history of injury and the veteran's continued complaint of 
symptoms the Board has determined that an additional VA 
examination is in order.  

It appears that the April 2003 VA examination occurred when 
the veteran was not suffering from an active phase of the 
claimed condition and, as indicated above, the Board has 
determined that a new examination is required.  See Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994) [where fluctuating 
conditions escape detection on examination, VA must conduct 
an examination during the active stage of the disease].  

However, given the fluctuating nature of the veteran's 
tinnitus flare-ups, an examination during a flare up may not 
be feasible in this case. See Voerth v. West, 13 Vet. App. 
117 (1999).  In Voerth, the Court distinguished Ardison as 
follows: 
" . . . in Ardison the appellant's worsened condition would 
last weeks or months while here the appellant's worsened 
condition would last only a day or two." See Voerth, 13 Vet. 
App. at 122- 3. The veteran himself has characterized his 
flare-ups of the claimed condition as lasting only for 
uncertain periods.  Therefore, the veteran is advised to 
describe his history and frequency of flare-ups to the 
examiner is as much detail as possible, even if his tinnitus 
is not in an active phase at the time of his next VA 
examination.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   VBA should arrange for the veteran to 
undergo a VA audiology examination for the 
purpose of determining whether a diagnosis 
of tinnitus is warranted.  The veteran's 
claims folder should be forwarded to the 
examiner for review.  If tinnitus is 
diagnosed, the examiner should also render 
an opinion as to whether it is as least as 
likely as not that the tinnitus is related 
to the veteran's military service.  A 
report should be prepared and associated 
with the veteran's VA claims folder.  

2.  After the development requested above 
has been completed to the extent possible, 
VBA should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


